PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hayes et al.
Application No. 15/932,843
Filed: 4 May 2018
For Secure time communication system

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(e) filed January 29, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior-filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS) filed concurrently with this petition.   

The petition pursuant to 37 C.F.R. § 1.78(e) petition is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, the required reference and the petition fee have been received.


Regarding the first requirement above, pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an application data sheet.  Consequently, Petitioner has submitted a corrected/updated ADS with this petition, to present the required reference.  

The corrected/updated ADS submitted with the petition cannot be accepted, since it fails to comply with 37 C.F.R. § 1.76(b)(5), which requires the patent number to appear on the corrected/updated ADS, and since this petition was filed, application number 15/530,714 issued as U.S. patent number 10,992,648 on April 27, 2021.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(e),” and should include an executed ADS which identifies the information that is being changed with underlining for insertions and strike-through or brackets for removals.  Petitioner will note that when drafting the corrected/updated ADS, all changes should be based off the corrected filing receipt mailed on February 4, 2021 which sets forth, in pertinent part:
		
    PNG
    media_image2.png
    54
    665
    media_image2.png
    Greyscale


Regarding the third requirement, first, a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional has not been located among the petition papers.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The undersigned finds the assertion that the entire period of delay was unintentional has not been adequately supported.

This application was initially filed on May 4, 2018 by Thomas N. Giaccherini (Reg. No. 31,075). 

Petitioner and the President of the current applicant have both asserted that the current applicant purchased this application from the former owner (whose name has not been revealed) on December 21, 2020.  This petition was filed the following month.

Petitioner is employed by the law firm Crain, Caton & James, P.C.

Petitioner and the President of the current applicant have set forth a timeline of events that are viewable in the prosecution history that took place both before the current applicant it is not clear if Petitioner and the President of the current applicant have spoken to any employees of the previous owner of the application or Thomas N. Giaccherini to determine why these events took place and whether the failure to timely secure the presently requested benefit claim was in fact unintentional, or if Petitioner and the President of the current applicant have merely reviewed the prosecution history and are assuming the failure to timely secure the presently requested benefit claim was in fact unintentional.

On renewed petition, Petitioner must indicate whether either he or the current owner have communicated with the party/parties who owned this application from filing through December 20, 2020, to confirm whether the failure to timely secure the presently requested benefit claim was in fact unintentional.  Petitioner must also explain why the requested benefit claim was not secured earlier.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.